lN THE UN|TED STATES DlSTRlCT COURT
WESTERN DlSTRlCT OF ARKANSAS

FAYETTEV|LLE D|VlSlON
LENTON|O MARCELL JENNER PLA|NT|FF
V. ' CASE N0. 5:18-cv-05178

WASH|NGTON COUNTY, ARKANSAS;

CHLOE FACKLER, Deputy Prosecuting

Attorney, Washington County; and

JUDGE CASEY JONES, Washington County DEFENDANTS
M§_M_QRAMJUM OP|N|ON A§_D ORQE_

P|aintiff Lentonio l\/larcell Jenner filed this action pursuant to 42 U.S.C. § 1983.
He proceeds pro se and in forma pauperis Plaintiff is currently incarcerated in the
Washington County Detention Center.

The case is before the Court for preservice screening under the provisions of the
Prison Litigation Reform Act (“PLRA"). Pursuant to 28 U.S.C. § 1915A, the Court has
the obligation to screen any complaint in which a prisoner seeks redress from a
governmental entity or officer or employee of a governmental entity. 28 U.S.C.
§ 1915(e)(2).

|. BACKGROUND

According to the allegations of the Amended Comp|aint (Doc. 7), P|aintiff was

denied bond in violation of his rights. P|aintiff alleges that a defendant can only be

denied bond if the charge is a capital offense. He asserts that the prosecutors and

judge knew this, and his charge was not a capital offense.

P|aintiff states in a page attached to the Amended Complaint that the only
Defendant who should be listed is Washington County, (Doc. 7 at 8). P|aintiff states
he made the mistake of “putting the persons instead of the county." ld. However, on
the first page of his Amended Complaint, he has listed in the style of the case: “(Chloe
Fack|er & Casey Jones)-They are what made this happened.” ld. at 1. He also lists
Deputy Prosecutor Fack|er and Judge Jones as Defendants on pages two and three of
the Complaint. ld. at 2-3. When asked to name the Defendants who were involved in
the incident, P|aintiff responded “Washington County, [Deputy Prosecutor] Chloe
Fack|er, [Judge] Casey Jones." ld. at 6. Fina|ly, P|aintiff has indicated that he is suing
the Defendants in their official capacities on|y. ld.

As relief, P|aintiff is seeking “cash." ld. at 7. He also asks that the conduct at
issue be brought to the attention of the individual Defendants’ supervisors ld.

|l. LEGAL STANDARD

Under the PLRA, the Court is obligated to screen the case prior to service of
process being issued. The Court must dismiss a complaint, or any portion of it, if it
contains claims that: (1) are frivolous, malicious; (2) fail to state a claim upon which
relief may be granted; or, (3) seek monetary relief from a defendant who is immune
from such relief. 28 U.S.C. § 1915(e)(2)(B)(i-iii).

A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v.
Wil/iams, 490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may
be granted if it does not allege “enough facts to state a claim to relief that is plausible
on its face." Be/l At/. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “ln evaluating

whether a pro se plaintiff has asserted sufficient facts to state a claim, we hold ‘a pro

se complaint, however inartfully pleaded to less stringent standards than formal
pleadings drafted by lawyers.’" Jackson v. Nixon, 747 F.3d 537, 541 (8th Cir. 2014)
(quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)).
||l. D|SCUSSlON

Section 1983 cannot be used to challenge the denial of a bond, which is a decision
that impacts “the very fact or duration of [a state prisoner’s] physical imprisonment."
Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). l\/loreover, P|aintist claim that he was
improperly denied bond as he awaited trial on a criminal charge is subject to dismissal
under Heck v. Humphrey, 512 U.S. 477 (1994). |n Heck, the Supreme Court held that
a civil action for alleged civil rights violations that attacks the validity of criminal
confinement, which has not been reversed, expunged, invalidated, or called into
question by a federal court's issuance of a writ of habeas corpus, is not cognizable
under Section 1983.1

lV. CONCLUS|CN
For the reasons stated, the claims asserted are subject to dismissal because they

are frivolous, fail to state claims upon which relief may be granted, and are asserted

 

1 Yet another reason why the suit merits dismissal is that Defendants Fack|er and Jones
are immune from suit. As a Deputy Prosecuting Attorney, |Vls. Fack|er has absolute
immunity from civil suits for monetary damages Brodnicki v. City of Omaha, 75 F.3d
1261, 1266 (8th Cir. 1996). Absolute immunity covers prosecutorial functions such as
the initiation and pursuit of a criminal action and all conduct intimately associated with
the judicial process. /mb/er v. Pachtman, 424 U.S. 409, 430-31 n. 33 (1976). As an
Arkansas district court judge, Judge Jones is also absolutely immune from suit for
actions taken in his capacity as judge. See Mireles v. Waco, 502 U.S. 9, 11 (1991). As
for Washington County, it is unclear why this entity has been named. Defendants
Fack|er and Jones are not employed by Washington County,

against Defendants immune from suit. Therefore, this case is D|SM|SSED WlTH
PREJUD!CE. See 28 U.S.C. § 1915(e)(2)(B)(i-iii).

This dismissal constitutes a strike within the meaning of the Prison Litigation
Reform Act. The C|erk is DIRECTED to enter a § 1915(g) strike flag on this case.

.J

lT lS SO ORDERED on this "day of Novem

  

 

